PER CURIAM. David W Talley, a state-salaried, part-time public defender for the Thirteenth Judicial District was appointed by the trial court to represent appellant Sedric Simpson, an indigent defendant, in this criminal case. Simpson was convicted of capital murder and sentenced to the death penalty. A notice of appeal from the judgment of conviction was timely filed, and the record has been lodged with our clerk.  Mr. Talley now asks this court to relieve him as counsel for Simpson and to appoint new counsel for Simpson in this criminal appeal. In support of his motion to be relieved, Mr. Talley asserts that he will not be compensated by the Arkansas Public Defender Commission for work performed in the appeal of this matter. He further asserts that he is ineligible for compensation by this court pursuant to our recent opinion in Rushing v State, 340 Ark. 84, 8 S.W.3d 489 (2000). Under these circumstances, we grant Mr. Talley’s motion to be relieved for good cause shown. See Tester v. State, 341 Ark. 281, 16 S.W.3d 227 (2000) (per curiam). Lea Ellen Fowler, will be substituted as attorney for appellant Sedric Simpson. Granted.